Mr. Justice Dickey, dissenting: I can not concur in the construction given to the decretal order in question. The court, by consent, did “ adjudge and decree * * * that said defendant,” (Joseph Dinet) li on or before the first day of May, 1873, pay to Joseph Pfirshing * *' * the sum of fifteen hundred and twenty (1520) dollars.” This language is unequivocal, and unmistakably refers to payment to be made, and has no reference to payment already - made. The additional words, “ for services rendered * * * iii this cause, frota the commencement of the same until the time of the rendition of the verdict of the jury herein,” do not in any way qualify the decretal words — or words of judgment — or modify the amount to be paid. They are merely a statement that such payment will satisfy and discharge all claim on account of those services. It was known to Dinet, when he consented to this decree, that $800 had already been paid on account of these services. He then, with that knowledge, consented to a decree that he should, on or before May 1,1873, pay $1,520 forthese services. If he did not expect to pay that sum, he should have insisted upon the insertion of some qualifying words as to the amount to be paid— such as “less payments already made,” or “ less $800 already paid.” I can not understand how any distinction can be taken in this respect, between a decree in chancery and a judgment at law. Each is an adjudication ; each must be construed by its language, and no words can be added unless by necessaiy implication. Treated merely as a contract, it can bear no such construction as that now given. Had Dinet given a writing of the date of this decree, reciting all the facts now shown in this case, saying that Pfirshing & Driscoll had performed professional services for him in this cause, “ from the commencement of the same until the time of the rendition of the verdict,” and that $800 had already been paid on account of such services, and then adding that he would, on or before May 1, 1873, pay to Pfirshing $1,520 11for such services,” it can not be doubted that the court would have said the $1,520 meant the amount of the future payment. The case on this decree is stronger for appellee than the case supposed, for the decree does not say this $1,520 is to be paid for all services rendered in the cause between the commencement of the suit and the verdict. The recital is “ for services.” It may well be that some such services had been paid for, and that some other such services were not paid for, and for payment of the latter Dinet consented that a decree should go for $1,520. If the decree was not intended to mean that the full sum $1,520 should be paid in the future—and there was any mistake or fraud in the matter of its entry, appellant should file his bill to reform the decree. The fact that no such action has been taken leads me to believe that the equity of the case is against him.